— In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of fact-finding of the Family Court, Suffolk County (Loguercio, J.), dated February 28, 2013, which, after a hearing, found that she neglected the subject child.
Ordered that the order of fact-finding is affirmed, without costs or disbursements.
Contrary to the contention of the Suffolk County Department of Social Services, an appeal from an intermediate order in a case involving abuse or neglect may be taken as of right (see Family Ct Act § 1112 [a]; Matter of Alyssa L. [Deborah K.], 93 AD3d 1083 [2012]).
Contrary to the mother’s contention, the Family Court did *868not err in relying upon the child’s out-of-court statements, as those statements were sufficiently corroborated (see Matter of Astrid C., 43 AD3d 819 [2007]; Matter of Whitney H., 19 AD3d 491 [2005]). Further, the evidence adduced at the fact-finding hearing was sufficient to establish by a preponderance of the evidence that the mother neglected the subject child due to her abuse of alcohol (see Family Ct Act § 1046 [a] [iii]; Matter of Bianca P. [Theodore A.P.], 94 AD3d 1126 [2012]). Dillon, J.E, Chambers, Austin and Duffy, JJ., concur.